THREADGILL, Chief Judge.
The appellant challenges a judgment and sentence for escape and an order revoking probation on a prior offense. We affirm the escape conviction, the revocation of probation, and the sentences. We strike, however, a $2.00 cost assessed pursuant to section 943.25(13), Florida Statutes (1993), because it was not orally pronounced at sentencing. This cost is a discretionary cost which must be individually announced at sentencing to give the defendant an opportunity to object. Reyes v. State, 655 So.2d 111, 117 (Fla. 2d DCA 1995).
Affirmed; cost stricken.
SCHOONOVER and PATTERSON, JJ., concur.